             Case 2:19-cv-00568-RSL Document 29
                                             30 Filed 04/20/20
                                                      04/21/20 Page 1 of 3




                                                            THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   SANDRA K. LONG, a single individual,
                                                         No. 2:19-cv-00568 RSL
10                                  Plaintiff,
                                                         STIPULATED JOINT MOTION AND
11          v.                                           ORDER FOR CONTINUANCE OF
                                                         SETTLEMENT CONFERENCE
12   USAA CASUALTY INSURANCE                             DEADLINE
     COMPANY, DOES I-X,
13
                                    Defendants.
14

15                                  I. STIPULATION AND MOTION
16          COME NOW Plaintiff Sandra K. Long and Defendant USAA Casualty Insurance
17   Company (“USAA”), by and through their counsel of record, and hereby make this stipulated joint
18   motion that the Settlement Conference deadline be continued from April 20, 2020 to July 20,
19   2020. No other deadlines shall be impacted by this continuation of the Settlement Conference
20   deadline.
21          The Court may modify deadlines in its scheduling order “for good cause.” LCR 16(b)(6).
22   Good cause exists here. Washington remains under a Stay Home, Stay Safe order until at least
23   May 4, 2020. On March 17, 2020, the Court issued General Order No. 02-20, closing the Seattle
24   courthouse for at least 30 days. On April 13, 2020, the Court issued General Order No. 07-20,
25   extending the closure of the Seattle courthouse for at least thirty days. All civil in-person hearings

      STIPULATED JOINT MOTION AND ORDER FOR                                          CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
      CONTINUANCE OF SETTLEMENT CONFERENCE                                     Seattle, Washington 98154-1051
      DEADLINE – 1                                                                    Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
             Case 2:19-cv-00568-RSL Document 29
                                             30 Filed 04/20/20
                                                      04/21/20 Page 2 of 3




 1   and trial dates in the Court scheduled to occur before July 1, 2020, are continued pending further

 2   order of the Court. The Stay Home, Stay Healthy order and the Court’s closure make it impractical

 3   for the parties to conduct a meaningful settlement conference until the current public health

 4   measures and restrictions have been lifted. Additionally, the current COVID-19 pandemic has

 5   prevented the parties from conducting depositions previously scheduled in March and April 2020.

 6   This discovery is pertinent to the parties’ ability to engage in substantive settlement negotiations.

 7          The Court’s General Order No. 02-20 expressly contemplates that “[s]cheduling orders in

 8   cases may need to be amended as appropriate on a case-by-case basis.” For the foregoing reasons,

 9   the parties agree to and request a continuance of the Settlement Conference deadline from April

10   20, 2020 to July 20, 2020. This continuance will not affect any other deadlines and will allow the

11   parties to conduct a meaningful settlement conference with the benefit of additional discovery

12   ahead of the August 3, 2020 trial date.

13          DATED this 20th day of April, 2020.

14    CORR CRONIN LLP                                      ROBERT D. BOHM, P.L.L.C.

15    s/ Blake Marks-Dias                                  s/ Robert D. Bohm (per email authorization)
      Blake Marks-Dias, WSBA No. 28169                     Robert D. Bohm, WSBA No. 42703
16    Victoria E. Ainsworth, WSBA No. 49677                PO Box 25536
      1001 Fourth Avenue, Suite 3900                       Federal Way, WA 98093
17    Seattle, WA 98154                                    (206) 463-6767 Phone
      (206) 625-8600 Phone                                 Email: rdbohm@premisesinjurylaw.com
18
      E-mail: bmarksdias@corrcronin.com                    Attorneys for Plaintiff
19             tainsworth@corrcronin.com
      Attorneys for Defendant USAA Casualty
20    Insurance Companyf                                   POLI, MOON & ZANE, PLLC
21                                                         s/ Michael Poli (per email authorization)
22                                                         Michael Poli, WSBA No. 54631
                                                           2999 N. 44th Street, Suite 325
23                                                         Phoenix, Arizona 85018
                                                           602-857-8180 Phone
24                                                         Email: mpoli@pmzlaw.com
                                                           Attorneys for Plaintiff (admitted pro hac
25                                                         vice)

      STIPULATED JOINT MOTION AND ORDER FOR                                         CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
      CONTINUANCE OF SETTLEMENT CONFERENCE                                    Seattle, Washington 98154-1051
      DEADLINE – 2                                                                   Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
             Case 2:19-cv-00568-RSL Document 29
                                             30 Filed 04/20/20
                                                      04/21/20 Page 3 of 3




 1                                            II. ORDER

 2          IT IS SO ORDERED that, for good cause shown, the parties may extend the Settlement

 3   Conference deadline to July 20, 2020. All other court deadlines provided in the December 5, 2019

 4   Amended Order Setting Trial Date and Related Dates shall remain in effect and unchanged.

 5

 6                    April 21, 2020
            DATED: __________________________
                                            _
 7

 8
                                                        HONORABLE ROBERT S. LASNIK
 9                                                      United States District Court Judge
10
     Presented by:
11
      CORR CRONIN LLP                                   ROBERT D. BOHM, P.L.L.C.
12
      s/ Blake Marks-Dias                               s/ Robert D. Bohm (per email authorization)
13
      Blake Marks-Dias, WSBA No. 28169                  Robert D. Bohm, WSBA No. 42703
14    Victoria E. Ainsworth, WSBA No. 49677             PO Box 25536
      1001 Fourth Avenue, Suite 3900                    Federal Way, WA 98093
15    Seattle, WA 98154                                 (206) 463-6767 Phone
      (206) 625-8600 Phone                              Email: rdbohm@premisesinjurylaw.com
16    E-mail: bmarksdias@corrcronin.com
               tainsworth@corrcronin.com
17
      Attorneys for Defendant USAA Casualty             Attorneys for Plaintiff
18    Insurance Companyf
                                                        POLI, MOON & ZANE, PLLC
19
                                                        s/ Michael Poli (per email authorization)
20                                                      Michael Poli, WSBA No. 54631
                                                        2999 N. 44th Street, Suite 325
21                                                      Phoenix, Arizona 85018
                                                        602-857-8180 Phone
22
                                                        Email: mpoli@pmzlaw.com
23                                                      Attorneys for Plaintiff (admitted pro hac
                                                        vice)
24
25

      STIPULATED JOINT MOTION AND ORDER FOR                                      CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      CONTINUANCE OF SETTLEMENT CONFERENCE                                 Seattle, Washington 98154-1051
      DEADLINE – 3                                                                Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
